Title: To George Washington from Major General Stirling, 20 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.] October 20th 1778 at Noon
          
          The foregoing is Copy [of] a letter I wrote your Excellency yesterday Afternoon from Amboy, I have Since received the two enclosed letters from Major Howell, he is Certainly Mistaken as to the Number of Ships which Sailed yesterday as they were Counted while at Anchor by several persons at Amboy who all Agreed they were between 120 & 130 15 Sail of the Line and 10 or 12 frigates, there Came down to the hook in the Afternoon near 30 Sail, two of them were either the New 44 Gun or 50 Gun Ships Two frigates & the rest Transports, These all Sailed this Morning by day light with a Strong breese at West. Nothing remains now at Sandy hook but two Guard Ships, one of them a Ship of the Line defective in her Masts, which for want of proper timber they have not been Able to repair Since the great Storm.
          I have received your Excellency’s letter of the 17th. I hope you will think I have anticipated your request’s with regard to Intelligence. I have not yet been to Obtain any Certain Intelligence of what Ships of War remain within the Narrows; but I do not belive there is one Capital Ship there, two or three fifty fours are the Only large ones I had any account of.
          I shall Continue to have a good look kept up, and to give you the Earliest account of whatever happens & am your Excellency’s Most Obedient Humble Servt
          
            Stirling,
          
        